 Case: 4:18-cr-00518-CDP Doc. #: 29 Filed: 10/17/18 Page: 1 of 2 PageID #: 135



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )    Case No. 4:18-CR-00518-CDP
                                               )
JENNIFER L. SAAKE,                             )
                                               )
              Defendants.                      )

  MOTION FOR LEAVE TO FILE SENTENCING MEMORANDUM AND EXHIBITS
                            UNDER SEAL

       Defendant Jennifer L. Saake (“Saake”), by and through her undersigned counsel,

respectfully moves for leave to file under seal Defendant’s Sentencing Memorandum, including

Exhibits, for the reason that the Sentencing Memorandum and Exhibits contain sensitive and

highly personal information about her, and to some extent, other members of her family.

                                            Respectfully submitted,

                                            CAPES SOKOL GOODMAN
                                            & SARACHAN, P.C.

                                            By: /s/ Sanford J. Boxerman
                                               Sanford J. Boxerman #37436MO
                                               7701 Forsyth Blvd., Suite 1200
                                               St. Louis, Missouri 63105
                                               (314) 721-7701 (telephone)
                                               (314) 721-0554 (facsimile)
                                               boxerman@capessokol.com

                                            Attorneys for Defendant Jennifer L. Saake




                                               1
 Case: 4:18-cr-00518-CDP Doc. #: 29 Filed: 10/17/18 Page: 2 of 2 PageID #: 136



                                     Certificate of Service

       I hereby certify that the foregoing was filed on October 17, 2018 and served that day
upon via email upon Kyle Bateman, Assistant United States Attorney
(Kyle.Bateman@usdoj.gov) and Amy Linne, United States Probation Officer
(Amy_Linne@moep.uscourts.gov).


                                            /s/ Sanford J. Boxerman




                                                2
